IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 IN RE: PETITION FOR FORMATION OF                :   No. 224 MAL 2020
 INDEPENDENT SCHOOL DISTRICT                     :
 CONSISTING OF THE BOROUGH OF                    :
 HIGHSPIRE, DAUPHIN COUNTY,                      :   Petition for Allowance of Appeal
 PENNSYLVANIA                                    :   from the Order of the
                                                 :   Commonwealth Court
                                                 :
 PETITION OF: MIDDLETOWN AREA                    :
 SCHOOL DISTRICT                                 :

 IN RE: PETITION FOR FORMATION OF                :   No. 230 MAL 2020
 INDEPENDENT SCHOOL DISTRICT                     :
 CONSISTING OF THE BOROUGH OF                    :
 HIGHSPIRE, DAUPHIN COUNTY,                      :   Petition for Allowance of Appeal
 PENNSYLVANIA                                    :   from the Order of the
                                                 :   Commonwealth Court
                                                 :
 PETITION OF: STEELTON-HIGHSPIRE                 :
 SCHOOL DISTRICT                                 :


                                          ORDER



PER CURIAM

        AND NOW, this 22nd day of September, 2020, the Petitions for Allowance of

Appeal are GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as

to all remaining issues. The issue, as stated by Petitioner Middletown Area School

District, is:


        (1)     Whether the Commonwealth Court erred in failing to follow its own
                precedent, as well as Supreme Court precedent, in holding the
                Secretary of Education could not consider the devastating financial
                impact a proposed transfer of territory between two school districts
                would impose upon an already financially-distressed school district?
The issues, as stated by Petitioner Steelton-Highspire School District are:

      (1)    Whether the Commonwealth Court’s reversal of the Secretary of
             Education’s determination that the Petition to create an Independent
             School District was not meritorious from an educational standpoint
             was in err when it departed from its own recent precedent?

      (2)    Whether the Secretary of Education’s consideration of the financial
             impact of the proposed transfer on a school district that has been
             identified as financially at risk and placed on ‘Financial Watch Status’
             is an issue of first impression and accordingly should be reviewed by
             this Court.

      (3)    Whether the catastrophic financial impact on a financially at risk
             school districts’ ongoing ability to provide adequate educational
             services to its current and future students is of substantial importance
             to the students and their families that will remain in the District.




                         [224 MAL 2020 and 230 MAL 2020] - 2